Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nemecio Benitez Nozario appeals the district court’s orders denying his motion to compel the Government to file a Fed. R.Crim.P. 35(b) motion, and his subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. *790United States v. Nozario, No. 5:06-cr-00285-F-3 (E.D.N.C. June 24 & July 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.